               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

LISA ANN COLLINS,
             Plaintiff,
v.                                                      Case No. 5:17-cv-249-MJF
NANCY A. BERRYHILL,
             Defendant.
                                           /

                   MEMORANDUM OPINION AND ORDER

      Plaintiff Lisa Ann Collins initiated this action under 42 U.S.C. § 405(g) to

seek review of a final adverse decision of the Commissioner of the Social Security

Administration. The Commissioner denied her Title II application for disability and

disability insurance benefits and her Title XVI application for Supplemental Security

Income. After careful consideration of the entire record, the decision of the

Commissioner is affirmed.

I.    Procedural History

      On January 28, 2014, the Plaintiff protectively filed a Title II application for

disability and disability insurance benefits and a Title XVI application for

supplemental security income (“SSI”). (Tr. 22, 218-28). In her application, she

alleged that her disability began May 1, 2013. (Tr. 22, 218-28). Her applications

were denied initially on April 16, 2014, and upon reconsideration on August 15,

2014. (Tr. 22). Thereafter, she requested a hearing before an administrative law
                                    Page 1 of 49
judge (“ALJ”). On April 15, 2016, the ALJ conducted a video hearing. On July 28,

2016, the ALJ issued a decision in which he found Plaintiff “not disabled,” as

defined under the Social Security Act, from May 1, 2013, through the date of his

decision. (Tr. 22-34). The Appeals Council denied Plaintiff’s request for review. (Tr.

1-5). The decision of the ALJ, therefore, stands as the final decision of the

Commissioner, subject to the review of this court. Ingram v. Comm’r of Soc. Sec.

Admin., 496 F.3d 1253, 1262 (11th Cir. 2007).

II.   Findings of the ALJ

      In denying Plaintiff’s claims, the ALJ made the following findings relevant

to the issues raised in this appeal:

      (1)     The Plaintiff met the insured status requirements of the Social Security

Act through December 31, 2016.

      (2)    The Plaintiff had not engaged in substantial gainful activity since May

1, 2013, the alleged onset date.

      (3)    The Plaintiff suffered from the following severe impairments:

degenerative disc disease, obstructive sleep apnea, morbid obesity, degenerative

joint disease of the left knee, and affective mood disorder. Plaintiff’s chronic

obstructive pulmonary disease, diabetes mellitus, hypertension, liver issues, and

fibromyalgia were found not to be severe impairments.




                                       Page 2 of 49
      (4)    The Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

      (5)    The Plaintiff has the Residual Functional Capacity (“RFC”) to perform

light work except that the Plaintiff:

             a. “can frequently handle with the right upper extremity” (Tr. 28);

             b. must sit/stand every hour for ten minutes;

             c. cannot climb ropes, ladders, or scaffolds, but can occasionally climb

             ramps and stairs, and balance, stoop, kneel, crouch, and crawl;

             d. cannot have exposure to unprotected heights, open flames, open

             water, poorly ventilated areas, or chemical fumes;

             e. cannot have concentrated exposure to vibrations or environmental

             irritants;

             f. cannot operate a motor vehicle or moving machinery;

             g. is limited to work that involves simple, routine and repetitive tasks

             that are performed in a work environment free of fast-paced work, and

             involves only simple work-related decisions and few, if any, workplace

             changes; and

             h. is limited to work that entailed only occasional interaction with the

             public.

                                        Page 3 of 49
       (6)   The Plaintiff is unable to perform any past relevant work.

       (7)   The Plaintiff was 46 years old, which is defined as a “younger”

individual on the alleged disability onset date.

       (8)   The Plaintiff has a limited education and is able to communicate in

English.

       (9)   Transferability of job skills is not material to the determination of

disability because the Medical-Vocational Rules support a finding that Plaintiff is

“not disabled” whether or not the Plaintiff has transferable job skills.

       (10) Considering the Plaintiff’s age, education, work experience, and RFC,

there are jobs in significant numbers in the national economy that the Plaintiff can

perform.

       (11) The Plaintiff has not been under a disability, as defined in the Social

Security Act, from May 1, 2013, through the date of the decision.

III.   Standard of Review

       Review of the Commissioner’s final decision is limited to determining

whether the decision is supported by substantial evidence from the record and was a

result of the application of proper legal standards. Carnes v. Sullivan, 936 F.2d 1215,

1218 (11th Cir. 1991) (“[T]his Court may reverse the decision of the

[Commissioner] only when convinced that it is not supported by substantial evidence

or that proper legal standards were not applied.”); see also Lewis v. Callahan, 125

                                     Page 4 of 49
F.3d 1436, 1439 (11th Cir. 1997); Walker v. Bowen, 826 F.2d 996, 999 (11th Cir.

1987). “A determination that is supported by substantial evidence may be

meaningless . . . if it is coupled with or derived from faulty legal principles.” Boyd

v. Heckler, 704 F.2d 1207, 1209 (11th Cir. 1983), superseded by statute on other

grounds as stated in Elam v. R.R. Ret. Bd., 921 F.2d 1210, 1214 (11th Cir. 1991).

      As long as proper legal standards were applied, the Commissioner’s decision

will not be disturbed if, in light of the record as a whole, the decision appears to be

supported by substantial evidence. 42 U.S.C. § 405(g); Falge v. Apfel, 150 F.3d

1320, 1322 (11th Cir. 1998); Lewis, 125 F.3d at 1439; Foote v. Chater, 67 F.3d 1553,

1560 (11th Cir. 1995). Substantial evidence is more than a scintilla, but not a

preponderance; it is “such relevant evidence as a reasonable mind would accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S.

Ct. 1420, 1427 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229, 59 S. Ct. 206, 217 (1938)); Lewis, 125 F.3d at 1439. The reviewing court may

not decide the facts anew, reweigh the evidence, or substitute its judgment for that

of the Commissioner. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)

(citations omitted). Even if the evidence preponderates against the Commissioner’s

decision, the decision must be affirmed if supported by substantial evidence. Sewell

v. Bowen, 792 F.2d 1065, 1067 (11th Cir. 1986).




                                    Page 5 of 49
      The Act defines a disability as an “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1)(A). To qualify as a disability the physical or mental impairment must be

so severe that the claimant is not only unable to do her previous work, “but cannot,

considering [her] age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.” Id. § 423(d)(2)(A).

Pursuant to 20 C.F.R. § 404.1520(a)-(g),1 the Commissioner analyzes a disability

claim in five steps:

      1.     If the claimant is performing substantial gainful activity, she is not

disabled.

      2.     If the claimant is not performing substantial gainful activity, her

impairments must be severe before she can be found disabled.

      3.     If the claimant is not performing substantial gainful activity and she has

severe impairments that have lasted or are expected to last for a continuous period



1
 In general, the legal standards applied are the same regardless of whether a claimant
seeks disability insurance benefits (“DIB”) or SSI, but separate, parallel statutes and
regulations exist for DIB and SSI claims. See 20 C.F.R. §§ 404, 416. Therefore,
citations in this report and recommendation should be considered to refer to the
appropriate parallel provision. The same applies to citations of statutes or regulations
found in quoted court decisions.
                                     Page 6 of 49
of at least twelve months, and if her impairments meet or medically equal the criteria

of any impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, the claimant

is presumed disabled without further inquiry.

      4.     If the claimant’s impairments do not prevent her from doing her past

relevant work, she is not disabled.

      5.     Even if the claimant’s impairments prevent her from performing her

past relevant work, if other work exists in significant numbers in the national

economy that accommodates her RFC and vocational factors, she is not disabled.

      The claimant bears the burden of establishing a severe impairment that keeps

her from performing her past work. 20 C.F.R. § 404.1512. If the claimant establishes

such an impairment, the burden shifts to the Commissioner at step five to show the

existence of other jobs in the national economy which, given the claimant’s

impairments, the claimant can perform. MacGregor v. Bowen, 786 F.2d 1050, 1052

(11th Cir. 1986). If the Commissioner carries this burden, the claimant must then

prove she cannot perform the work suggested by the Commissioner. Hale v. Bowen,

831 F.2d 1007, 1011 (11th Cir. 1987).

IV.   Plaintiff’s Employment and Medical History

      A.     Relevant Medical History

      On May 1, 2013, Plaintiff presented to Jackson Hospital and complained of

knee pain. (Tr. 408). Diagnostic imaging showed that Plaintiff had osteophytes in

                                      Page 7 of 49
the knee area with marginal joint lipping. (Tr. 380). It also showed that a small

separate ossification was projected at the superior aspect of the tibial tubercle. The

impression was that Plaintiff likely had degenerative joint disease, most likely

related to chronic or previous acute trauma, and a knee joint effusion or

hemarthrosis. (Tr. 380). The treating provider’s impression was arthritis, and the

provider prescribed an Ace Wrap. (Tr. 411).

      Plaintiff presented to the Family Care center on May 9, 2013. Claimant noted

that she sometimes had pain in her left arm and shoulder and felt fluttering in her

chest. An x-ray of her chest indicated that Plaintiff had bronchitis with chronic

changes. The provider did not exclude the possibility of COPD. In a subsequent x-

ray, the provider noted there were no changes from the prior test.

      On May 15, 2013, Plaintiff went to Jackson Hospital with complaints of

pressure-like episodes in her chest radiating to her left arm and fluttering in her chest.

The treatment notes indicate that Plaintiff reported the biggest concern was the

exercise intolerance as she normally walked one to two miles, three to four times a

week, without the dyspnea she was experiencing. (Tr. 387). The physician noted that

during the examination there were no audible wheels, rales, or rhonic. Plaintiff also

had a normal heart rate and rhythm. Plaintiff did not present with any

musculoskeletal deformities.




                                      Page 8 of 49
      The physician admitted Plaintiff for further testing. A pulmonary angiogram

indicated Plaintiff had cardiomegaly and bronchitis. (Tr. 395). A CT scan of

Plaintiff’s abdomen showed that Plaintiff had a fatty replaced liver parenchyma. It

did not show evidence of hernias, obvious diverticulitis, or inflammatory process.

(Tr. 394). An echocardiogram showed generally normal findings with some mild

insufficiencies. A myocardial perfusion study was performed twice, and the

impressions were of a normal study. (Tr. 396-98). Plaintiff was exercised per Bruce

protocol, but the test was terminated due to fatigue and shortness of breath. (Tr. 391).

The provider noted a mild hypertensive response and noted that the testing showed

poor cardiovascular condition. But the test did not show evidence of reversible

myocardial ischemia. Upon discharge, Plaintiff was advised she had type II diabetes.

The discharge diagnose was “noncardiac chest pain, chronic obstructive pulmonary

disease, morbid obesity, tobacco abuse, obstructive sleep apnea, hypertension,

gastroesophageal reflux disease, depression, fibromyalgia, [and] adult-onset

diabetes.” (Tr. 385).

      Plaintiff went to the Family Care Center several times in May 2013. Plaintiff

was being treated for diabetes mellitus, obesity, tobacco abuse, anxiety attacks,

hyperlipidemia, hypertension, degenerative joint disease of the left knee, and

gastroesophageal reflux disease. (Tr. 452-54). In July 2013, Plaintiff was also being

treated for fibromyalgia and obstructive sleep apnea by the Family Care Center

                                     Page 9 of 49
physicians. (Tr. 451). In September 2013, Plaintiff returned, and the physician added

chronic dermatitis and carpal tunnel syndrome to the list of impressions. (Tr. 450).

Plaintiff returned in January 2014, Plaintiff complained of rectal bleeding and she

“was diagnosed with hepathomegaly (sic?).” (Tr. 31, 449). Plaintiff returned in

March 2014, and she was treated for a skin lesion. (Tr. 447-48).

      In April 2014, the record reflects continued treatment and a discussion

regarding Plaintiff’s diet. (Tr. 445, 622). In July 2014, the records indicate that liver

testing was referred. (Tr. 31, 620). In October 2014, the Plaintiff presented to Family

Care Center twice. According to the treatment notes from the first visit, the Plaintiff

complained of peripheral neuropathy. (Tr. 31, 612). This does not appear in the

assessment part of the treatment notes from the second October visit, however. (Tr.

31, 610).

      In November and December 2014 and January 2015, treatment notes indicate

Plaintiff had memory problems. (Tr. 604, 605, 609). In March 2015, the treatment

notes reflect that memory problems were not assessed, but Plaintiff had knee pain.

(Tr. 603). In February 2015, Plaintiff did not complain of either memory problems

or knee pain. (Tr. 602). Plaintiff continued to seek care from the Family Care Center

on a monthly basis and the last record is from March 17, 2016. (Tr. 31, 588-601).

The ALJ noted that the treatment notes from some visits mention knee pain. (Tr. 31).

At least one record notes abdominal pain. Treatment records from 2016 show that

                                     Page 10 of 49
Plaintiff complained of lower quadrant pain, hand pain, and peripheral neuropathy.

(Tr. 31).

      On April 12, 2015, Plaintiff presented at Tallahassee Orthopedic Clinic.

Plaintiff alleged that she had moderate knee pain, which was present for

approximately 4 years. Plaintiff reported that she had been using topical Voltaren

gel as prescribed by her primary care physician (Tr. 584). The result of the left knee

examination showed there was no swelling, ecchymosis, or deformity. (Tr. 585).

Plaintiff’s gait was normal with no limp. The provider advised Plaintiff of the

underlying pathology, discussed nonsurgical versus surgical intervention, and

prescribed physical therapy and continued used of Voltaren gel. (Tr. 586).

      Medical records from the Digestive Disease Center noted that claimant had a

colonoscopy and EGD on August 25, 2014. The tests did not show polyps or the

source of anemia or bleeding. (Tr. 629). On January 30, 2015, Plaintiff swallowed a

PillCam that was retrieved on February 2, 2015. The results showed that there were

no small bowel abnormalities, but there was significant active bleeding in the colon.

(Tr. 629). A follow-up colonoscopy showed a tubular adenoma with no evidence of

malignancy. (Tr. 630).

      Claimant also submitted records from the NeuroPain Center, where Plaintiff

was seen by Dr. George Barrio, M.D. There is only one record from a visit on April

14, 2016, the day prior to the hearing. The Plaintiff complained of non-restorative

                                   Page 11 of 49
sleep, excessive daytime sleepiness, and night awakening in which she was gasping

for air. (Tr. 624). The treatment record indicates that Plaintiff did not have “any

workup” for neuropathy and she had not undergone a sleep study. (Tr. 624). Upon

examination, the Plaintiff was noted to have decreased vibratory sensation in her

feet, but she had normal heel/toe walk and a normal tandem walk. (Tr. 626).

Additionally, the claimant had 5/5 strength in all groups tested with normal muscle

tone. She appeared to have an intact memory—both recent and remote—and the

record reflects that Plaintiff was able to recall three out of three objects at 5 and 10

minutes. (Tr. 626). Her attention span and concertation were also noted as good. Dr.

Barrio ordered x-rays and a sleep study, but Plaintiff did not submit any additional

records from Dr. Barrio. (Tr. 32, 626-27).

      Turning to Plaintiff’s mental health history, Plaintiff presented as a self-

referral to Florida Therapy Services in April 2014. She reported problems with

depression, anxiety, PTSD, and a history of abuse. (Tr. 557-65).

      On April 25, 2014, Dr. Michael Vandewalle, D.O., conducted an initial

psychiatric evaluation. (Tr. 25, 556). Dr. Vandewalle’s notes describe the claimant

as alert and cooperative with clear, coherent, and articulate speech. Dr. Vandewalle

noted that Plaintiff’s memory was intact, her insight and judgment were fair, and she

did not have any suicidal ideations. Plaintiff’s mood and affect were appropriate to

the situation, and her thoughts were clear and coherent with no evidence of

                                    Page 12 of 49
psychosis. Dr. Vandewalle diagnosed the Plaintiff with major depression and panic

disorder without agoraphobia. Dr. Vandewalle assessed the Plaintiff as having a

Global Assessment of Functioning (“GAF”) score of 55. (Tr. 556).

      Plaintiff returned on May 20, 2014, and reported difficulty getting to sleep.

(Tr. 554). The record indicates that Plaintiff’s memory was intact, her concentration

was good, her affect was congruent, and her mood was good. (Tr. 554). In August

2014, Plaintiff still reported experiencing some anxiety, but the results from the

mental health exam had many of the same findings contained in Dr. Vandewalle’s

initial assessment. (Tr. 26, 551-52). In October 2014, Plaintiff reported that she was

doing fair. (Tr. 26, 548). Plaintiff appeared to be in a good mood, had rational

thought and speech processes, and she possessed an intact memory and good

concentration. (Tr. 549). Plaintiff returned in December 2014, January 2015, and

March 2015. (Tr. 26, 539-41, 542-44, 545-47). Records for these visits indicated that

Plaintiff reported that she was doing fair. (Tr. 539, 542, 545). Similarly, these

records indicated that she had good mood, rational thought and speech processes,

intact memory, and good concentration. (Tr. 540, 543, 546).

      On May 11, 2015, Plaintiff had an annual assessment. (Tr. 529-38). Plaintiff

reported progress with her coping skills, but she reported that she still suffered from

daily depression and anxiety. (Tr. 530). Plaintiff reported no substance abuse since

her last assessment. (Tr. 532-33). The treating provider noted that Plaintiff had a

                                    Page 13 of 49
blunted affect, but was fully oriented, had good abstract reasoning, a good sense of

responsibility, and exhibited rational and logical thought processes. (Tr. 535).

Additionally, it was noted that her memory appeared intact. (Tr. 534). Plaintiff’s

diagnoses were posttraumatic stress disorder, major depressive disorder, and panic

disorder. (Tr. 536).

        Plaintiff returned for medication management in June 2015 and July 2015.

(Tr. 523-25, 526-28). Plaintiff reported doing “ok on the meds.” (Tr. 527). Records

for these visits note the Plaintiff’s medications and her reported symptoms. (523-25,

526-28). They also note that Plaintiff’s concentration was “good” and her memory

was intact. (Tr. 524, 527). The treatment provider also noted that Plaintiff’s affect

was congruent and that her speech and thought processes were rational. (Tr. 524,

527).

        In July 2015, Plaintiff presented voluntarily at Emerald Coast Behavioral

Hospital. Plaintiff reported having suicidal ideations. Dr. Yana Kirova-Pancheva,

M.D., examined the Plaintiff and noted that she could not elicit PTSD symptoms or

general anxiety disorder symptoms. (Tr. 26, 580). Upon discharge, the Plaintiff was

psychiatrically stable. The records note that she had a depressed mood, but her affect

was within a normal range. (Tr. 582). Additionally, her memory was intact, and she

had fair judgment and insight. (Tr. 582).




                                   Page 14 of 49
      In October 2015, Plaintiff returned to Florida Therapy Services. Plaintiff

reported a worsening of her symptoms. (Tr. 519). The treating provider noted that

she had a congruent affect, rational thought processes, and normal perceptions. (Tr.

520). Plaintiff also was noted to have an impaired memory and limited

concentration; however, no support was included for this assessment. (Tr. 27, 521).

Plaintiff returned in November 2015, and the mental status exam results remained

the same. (Tr. 517). Plaintiff reported that some medication was causing nightmares

and nausea. (Tr. 27, 515). In December 2015, Plaintiff returned and noted that she

was irritated by everything. (Tr. 512). There were no mental status exam results

contained in the record.

      Plaintiff’s last medical record from Florida Therapy Services is dated

February 2016. Plaintiff reported that she was doing okay, but she did not feel like

doing anything. (Tr. 508). She noted that she had unexplained weight loss, her

diabetes appeared to be out of control, and she was having vision problems due to

her diabetes. (Tr. 508). Plaintiff complained of frequent urination as a result of

diabetes and frequent drinking, abdominal pain, joint pain, and gait disturbance. (Tr.

509). As for mental health findings, the provider noted that Plaintiff’s affect was

congruent but restricted, thought and speech processes were rational, and her

memory and concentration were impaired and limited. (Tr. 510).




                                   Page 15 of 49
        Plaintiff also was examined by a state agency disability examiner and state

agency medical consultant. Both reviewers found that Plaintiff could perform light

work. She was also reviewed by psychological reviewers, who found that there was

no evidence of severe impairments. (Tr. 33). In May 2014, a consultative examiner

Julian Salina, Ph.D., also saw the Plaintiff. (Tr. 33, 495-98).

        Plaintiff submitted to the Appeals Council a Mental Health Evaluation

completed by Dr. Vandewalle and Nurse Hussey. This report was created on April

25, 2017, approximately nine months after the ALJ’s decision. In the Mental Health

Evaluation, Dr. Vandewalle and Nurse Hussey opined that:

     Plaintiff was “limited but satisfactory” to “seriously limited” in her mental
      abilities and aptitudes to do unskilled work.

       Plaintiff was seriously limited in her mental abilities and aptitudes needed to
        do semiskilled and skilled work.

     Plaintiff was unable to perform work at a consistent pace without rest periods
      of an unreasonable number and length.

     Plaintiff was limited in her ability to interact appropriately with the general
      public.

     Plaintiff had marked limitations in her daily living activities, social
      functioning, and ability to maintain concentration, persistence, or pace.

     Within a twelve-month period, Plaintiff experienced one to two episodes of
      decompensation of extended duration.

     A minimal increase in mental demands or change in environment likely
      would cause Plaintiff to decompensate.


                                    Page 16 of 49
    Plaintiff was unable to function independently outside her home.

    Plaintiff’s impairment would cause her to be absent from work more than
     four days per month.

(Tr. 635-40).

      The Appeals Council denied review. In its decision, the Appeals Council

noted that it applied the rule that the Appeals Council would review the case if

claimant provided additional evidence that “is new, material, and relates to the

period on or before the date of the hearing decision” and shows that “there is a

reasonable probability that the additional evidence would change the outcome of the

decision.” (Tr. 1, 2). The Appeals Council noted that it received the Mental

Impairment Questionnaire and concluded that “this evidence does not show a

reasonable probability that it would change the outcome of the decision.” (Tr. 2).

      B.     Relevant Hearing Testimony

      At her hearing, Plaintiff testified that she suffered from fibromyalgia, carpal

tunnel syndrome, and neuropathy. (Tr. 50-54). Plaintiff testified that a physician

from Bonifay, Florida—whose name she could not remember—conducted

diagnostic testing for fibromyalgia. (Tr. 51). Plaintiff could not discern whether her

pain was derived from the fibromyalgia or her neuropathy, but she asserted that she

suffered from this pain about two to three times per month. (Tr. 52). She noted that

she had been tested for carpal tunnel syndrome, but that the records regarding the

test could not be found. She noted that her right hand was worse than her left. (Tr.
                                   Page 17 of 49
54). She also testified that she could only sit for eight hours in a recliner and that she

did not think she could walk for more than 20 minutes. (Tr. 57, 58, 67). In particular,

she noted that when she went to the store with her daughter, she often had to use a

motorized cart. (Tr. 57). Plaintiff noted that the issue was her knee, but that when

she went to the Tallahassee Orthopedic Center, the physicians did not think “it was

a big enough issue.” (Tr. 69). She noted that she had difficulty picking up her

grandchildren, who weighed about twenty pounds. (Tr. 59).

      Additionally, she noted that, because of her diverticulitis, she frequently

would have to use the bathroom and it caused her to be anemic. (Tr. 60, 69, 70). She

testified that she was diagnosed with sleep apnea and that she was going to be tested

to confirm sleep apnea. (Tr. 60). She stated that she had not “done” drugs for

approximately one year. (Tr. 61, 64). She also noted that she suffered from upper

and lower gastrointestinal problems and that she had polyps. She related that her

digestive issues made her anemic. (Tr. 66). She also testified that she was taking

medication for her depression and anxiety, but that she still had mental health issues.

She explained that “some days are worse than others.” (Tr. 71).

      With regard to her concentration and memory problems, the Plaintiff noted

that she did not have difficulty with her previous cleaning or janitorial work. She

noted that in the fast food industry, she would have to be reminded a few times about

her duties, so she could “get the hang of it.” (Tr. 63).

                                     Page 18 of 49
       A vocational expert (“VE”) also testified at the hearing and responded to three

hypothetical questions posed by the ALJ. The ALJ first asked the VE to consider an

individual who (1) is limited to light work with a sit/stand option every ten minutes;

(2) cannot climb ladders, ropes or scaffolding; (3) can only occasionally climb ramps

and stairs, balance, stoop, kneel, crouch, crawl; and (4) could not be exposed to

unprotected heights, open flames, open waters, motor vehicles or machinery,

concentrated exposure to vibration, and no concentrated exposure to environmental

irritants, fumes, odors, dust, gases, poorly ventilated areas, and chemical fumes. (Tr.

72). The VE testified that such limitations would prevent such an individual from

performing the Plaintiff’s previous job, but it would not preclude the performance

of other jobs. The VE identified three types of available jobs: (1) office clerk; (2)

inspector, tester, or sorter; and (3) receptionist. (Tr. 73).

       The ALJ next asked the VE to consider an individual with the same limitations

as the first hypothetical and additional limitations in the individual’s right upper

extremity as well as mental abilities. The VE testified that the additional limitations

would eliminate the receptionist job and the inspector, tester, sorter job. The VE

testified that the possibility of working as a clerk would remain. (Tr. 73). The ALJ

then asked the VE to consider all the previous limitations and the additional

limitation that the individual would miss work one day per week on average. The




                                      Page 19 of 49
VE testified that this would eliminate all work because such an individual would not

be able to complete a 40-hour workweek. (Tr. 74).

      C.     Plaintiff’s Past Employment History

      Based on Plaintiff’s prior employment history, the ALJ found that the only

relevant past employment was categorized as “cleaner.” (Tr. 33, 48-49). The VE

categorized this position at a light, unskilled level. (Tr. 33).

V.    Discussion

      Plaintiff raises three issues on appeal. Specifically, Plaintiff alleges that

reversal and remand are required because, in reaching his decision: (1) the ALJ failed

to consider the aggregate impact of Plaintiff’s severe impairments, including her

obesity; (2) the ALJ erroneously evaluated Plaintiff’s testimony regarding her

symptoms and limitations; and (3) the Appeals Council erroneously found that

additional evidence submitted for the first time before the Appeals Council “did not

show a reasonable probability that it would change the outcome of the [ALJ’s]

decision.” (Doc. 16 at 1).

      A.     Aggregate Impact of Plaintiff’s Conditions

      Plaintiff argues that her case should be remanded because the ALJ failed to

take into account the aggregate impact of Plaintiff’s conditions, including her

obesity, diverticulitis, and other “non-severe” impairments.




                                     Page 20 of 49
             1.     Obesity

      An ALJ is not required to address an alleged impairment when the claimant

and her attorney failed to raise the issue in the application for disability or at the

hearing. See Sullivan v. Comm’r of Soc. Sec., 694 F. App’x 670, 671 (11th Cir. 2017)

(holding Plaintiff, who was represented by counsel, could not meet her burden to

prove she was disabled on the basis of an impairment that was not raised in the

application for benefits and not offered at the hearing as a basis for disability);

Robinson v. Astrue, 365 F. App’x 993, 995 (11th Cir. 2010) (holding that the ALJ

had no duty to consider the claimant’s chronic fatigue syndrome diagnosis where

claimant was represented by counsel and counsel did not raise this issue at the

hearing) (citing Pena v. Charter, 76 F.3d 906, 909 (8th Cir. 1996)). An

“administrative law judge is under no obligation to investigate a claim not presented

at the time of the applicant for benefits and not offered at the hearing as a basis for

disability.” Street v Barnhart, 133 F. App’x. 621, 627 (11th Cir. 2005) (quoting

Pena, 76 F.3d at 909).

      Here, Plaintiff was represented by counsel, and neither counsel nor Plaintiff

raised obesity as a disabling condition in her disability reports (Tr. 253, 318, 330),

or at the hearing (Tr. 41-75). Indeed, in Plaintiff’s application for benefits she listed

only the following impairments: (1) three bulging discs; (2) fibromyalgia; (3)

depression; (4) HBP; (5) diabetes; (6) an enlarged liver; (7) sleep apnea; (8) spurs in

                                     Page 21 of 49
left knee; (9) memory problems; (10) anxiety; and (11) a stomach ulcer. (Tr. 253).

At the hearing, the only discussion regarding Plaintiff’s obesity was brief

questioning by the ALJ. (Tr. 58-59). The ALJ noted that the record reflected that

Plaintiff might be obese, and questioned the Plaintiff:

      ALJ: There is also a suggestion of obesity. Do you know how much
      you weigh at this point?

      Plaintiff: 310 pounds

      ALJ: You lost some weight in the last year, right? You were up to 324?

      Plaintiff: Yeah. I teeter between 310 and under 300, like 290. It just
      goes up and down.

      ALJ: And you’re 5’6’’?

      Plaintiff: 5’7’’

      ALJ: You’re 5’7’’

      Plaintiff: Yes.

(Tr. 58-59). That was the extent of the testimony about the Plaintiff’s obesity. Thus,

during her hearing, neither Plaintiff nor her counsel indicated that Plaintiff’s obesity

caused her any functional limitations.

      Although the ALJ was not required to consider the Plaintiff’s obesity, he

clearly evaluated her obesity, as he found it to be a severe impairment. (Tr. 24). The

ALJ then properly evaluated the Plaintiff’s obesity in assessing her RFC. (Tr. 28,

29). The record reflects that the ALJ considered Plaintiff’s medical records from

                                    Page 22 of 49
2013 through 2016. (Tr. 29-32). Although these records mention Plaintiff’s obesity2,

these records do not indicate any functional limitations. (Tr. 385, 387, 388, 404, 445,

448, 450, 451, 453, 479-80, 483, 490, 508, 512, 515, 523, 526, 539, 542, 548, 570,

574, 581, 582, 585, 589, 591, 592, 593, 597, 598, 599, 600, 602, 604, 609, 610, 617,

622, 625).

      In addition, the ALJ reviewed the Disability Determination Services

(“DDS”) decision (both the initial DDS report and the reconsideration

determination). (Tr. 131). To the extent Plaintiff alleges that the ALJ erred in

assigning some weight to these decisions, the court finds that, at most, the ALJ’s

decision to assign some weight amounts to nothing more than harmless error. The

ALJ’s decision thoroughly evaluated all of Plaintiff’s objective medical records. (Tr.

28-33). The ALJ only referred to the initial DDS report and the state agency medical

consultant in one sentence: “As for opinion evidence, some weight is given to the

DDS medical reviewers as they also assessed a range of light work.” (Tr. 33). Thus,

the ALJ’s decision that Plaintiff had an RFC to perform light work was primarily

based on the medical evidence in the record. (Tr. 29-32).




2
  Although some of Plaintiff’s medical records do not use the term “obesity,”
Plaintiff’s weight on these occasions were similar to Plaintiff’s weight at the time of
hearing, which the ALJ noted was indicative of “a body habitus consistent with a
finding of medical obesity.” (Tr. 29).
                                   Page 23 of 49
      The ALJ found that the DDS report and reconsideration determination merely

confirmed the objective evidence. (Tr. 33). There was nothing erroneous or improper

about drawing such a conclusion. See Castel v. Comm’r of Soc. Sec., 355 F. App’x

260, 265-66 (11th Cir. 2009) (finding that there was no error when the ALJ

referenced the DDS report, which merely confirmed the objective medical evidence,

and noting that “to the extent that one could argue that the ALJ erred, the error would

not rise above the level of harmless error.”); Cooper v. Comm’r of Soc. Sec., 521 F.

App’x 803, 807 (11th Cir. 2013) (stating that “although, the ALJ mistakenly referred

to the SDM as a doctor and should not have given any weight to her opinion because

she was merely an SDM, any error in regard was harmless because the ALJ stated

that he considered all of the evidence in the record . . . and there is nothing to indicate

that the opinion of the SDM was anything more than cumulative of other evidence,

let alone dispositive”).

       Indeed, the assessment by Dr. Minal Krishnamurthy—a state agency medical

consultant—is one of the few records that provided the ALJ with any mention of

functional limitations regarding Plaintiff’s obesity. (Tr. 131, 132). Despite a finding

of morbid obesity, Dr. Krishnamurthy found that the Plaintiff was able to perform

work at an exertional level consistent with light work, except with certain postural




                                     Page 24 of 49
limitations and environmental limitations.3 The ALJ’s determination of Plaintiff’s

RFC included these same postural and environmental limitations, which indicates

that the ALJ took Plaintiff’s obesity into account in assessing the Plaintiff’s residual

functional capacity. (Tr. 28, 131, 132).

      Taken as a whole, the record shows that the ALJ properly evaluated the

Plaintiff’s obesity. Indeed, the ALJ found that the Plaintiff’s obesity was a severe

impairment, but also concluded that the Plaintiff had the residual functional capacity

to perform light work. (Tr. 24); see Lewis v. Comm’r of Soc. Sec., 487 F. App’x.

481, 483 (11th Cir. 2012) (holding that the ALJ properly evaluated claimant’s

obesity in accordance with SSR 02-1p where the ALJ determined claimant’s obesity

was a severe impairment but did not meet or equal a listing and then considered

claimant’s obesity in assessing the RFC); Castel, 355 F. App’x at 264.

      Further, although the ALJ did not explicitly state this in his decision, the

Plaintiff’s weight after her alleged onset was often similar to her weight before her

alleged onset date when she worked as a cleaner in 2013, which the VE testified was

categorized as light work.4 (Tr. 72, 254; compare e.g., Tr. 371, 374, 415, 439 with


3
 Dr. Krishnamurthy stated that the Plaintiff’s environmental limitations were also
due to her degenerative disc disease and obstructive sleep apnea. (Tr. 132). Dr.
Krishnamurthy also explained that the postural limitations were due to Plaintiff’s
obstructive sleep apnea and fibromyalgia. (Tr. 131).
4
 Although neither party raised this issue in their briefs, the court notes that at the
hearing the VE testified that the job of cleaner was “light and unskilled” (Tr. 72),
                                    Page 25 of 49
Tr. 512, 526, 539, 542, 545, 548, 551, 589, 590, 591, 592, 593, 594). Accordingly,

Plaintiff’s ability to perform her work at a substantially similar weight supports the

ALJ’s finding that obesity did not substantially affect her residual functional

capacity to perform light work after the alleged onset date. See Castel, 355 F. App’x.

at 264 n.9; Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005); Ellison v.

Barnhart, 355 F.3d 1272, 1275-76 (11th Cir. 2003).

      Thus, the record indicates that the ALJ properly considered the Plaintiff’s

obesity as a severe impairment and the aggregate impact of this condition on her

RFC. Accordingly, Plaintiff has failed to establish any error in the ALJ’s

determination regarding her obesity.

             2.     Diverticulitis

      Plaintiff also alleges that the ALJ failed to evaluate Plaintiff’s impairment of

diverticulitis and her other digestive issues in his decision.

      At step two of the analysis, the ALJ must consider whether the claimant has a

severe impairment or combination of impairments. 20 C.F.R. § 404.1520; Winschel



but in the ALJ’s decision the ALJ categorized the job as “medium and unskilled.”
(Tr. 33). The regulations define medium work as work that “involves lifting no more
than 50 pounds at a time with frequent lifting or carrying of objects weighing up to
25 pounds. If someone can do medium work, we determine that he or she can also
do sedentary and light work.” 20 C.F.R. § 404.1567(c). Assuming that the Plaintiff’s
previous job was properly categorized as “medium exertion,” this would also
indicate that the ALJ acknowledged that Plaintiff’s obesity—in addition to other
impairments—restricted Plaintiff to only light work rather than medium work.
                                   Page 26 of 49
v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011); Jamison v. Bowen,

814 F.2d 585, 588 (11th Cir. 1987). If the ALJ concludes that the claimant’s alleged

impairment or combination of impairments are not severe, the ALJ must end the

analysis and find that the claimant is “not disabled.” 20 C.F.R. § 404.1520; see

Jamison, 814 F.2d at 588 (Step two “acts as a filter; if no severe impairment is shown

the claim is denied”); McDaniels v. Bowen, 800 F.2d 1026, 1031 (11th Cir. 1986)

(holding that step two is a threshold inquiry, which allows “only claims based on the

most trivial impairments to be rejected”).

      To proceed to step three, the ALJ need only identify one severe impairment.

See Flemming v. Comm’r of the Soc. Sec. Admin., 635 F. App’x 673, 675 (“The

finding of ‘any severe impairment’ is sufficient for the ALJ to proceed to the third

step.”); Tuggerson-Brown v. Comm’r of Soc. Sec., 572 F. App’x 949, 951 (11th Cir.

2014) (“[I]t is apparent that there is no need for an ALJ to identify every severe

impairment at step two.”); Heatly v. Comm’r of Soc. Sec., 382 F. App’x 823, 824-25

(11th Cir. 2010); Jamison, 814 F.2d at 588 (noting that the ALJ correctly identified

at least one severe impairment and correctly proceeded to step three). So long as the

ALJ provides that he has taken all of Plaintiff’s impairments into consideration when

determining the Plaintiff’s capacity to work at steps three and beyond, any omission

during step two is of no consequence. Tuggerson-Brown, 572 F. App’x at 951-52;

Perry v. Astrue, 280 F. App’x 887, 893-94 (11th Cir. 2008).

                                   Page 27 of 49
      Even if the ALJ did not discuss all of Plaintiff’s conditions (including her

diverticulitis and digestive issues) at step two of the sequential process, it made no

difference insofar as the ALJ ruled in Plaintiff’s favor at step two. (Tr. 24). The ALJ

found that the evidence supported the conclusion that the Plaintiff suffered from at

least five severe impairments: (1) degenerative disc disease; (2) obstructive sleep

apnea; (3) morbid obesity; (4) degenerative joint disease of the left knee; and (5)

affective mood disorder. (Tr. 24). The ALJ then correctly proceeded to step three of

the analysis. (Tr. 27). Thus, even assuming that Plaintiff’s diverticulitis or digestive

issues are “severe,” the ALJ’s recognition of this condition would not have altered

the step two analysis. See Flemming, 635 F. App’x at 675; Tuggerson-Brown, 572

F. App’x at 951-52. Plaintiff, therefore, has failed to establish that the ALJ

committed error at step two of the analysis.

      Additionally, the Plaintiff has failed to show that the ALJ erred in evaluating

Plaintiff’s diverticulitis and digestive issues. Under the regulations, a disability is

determined by the extent to which a claimant’s ability to work is limited by an

impairment, not the fact that she suffers from a number of medical conditions. See

Russel v. Astrue, 331 F. App’x. 678, 681 (11th Cir. 2009) (rejecting a claim where

the plaintiff asserted that her high blood pressure caused her to be disabled but failed

to point to any documentation in her medical records demonstrating how it might

cause disability); Moore v. Barnhart, 405 F.3d 1208, 1213 n.6 (11th Cir. 2005)

                                    Page 28 of 49
(holding that the mere existence of impairments does not reveal the extent to which

they limit the claimant’s ability to work or undermine the ALJ’s determination in

that regard); McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986) (holding that

the severity of an impairment “must be measured in terms of its effect upon the

ability to work, and not simply in terms of deviation from purely medical standards

of bodily perfection or normality”). A mere diagnosis is not enough to establish a

disability.

       In the present case, Plaintiff’s medical records do not reflect that the

diverticulitis or digestive issues caused the Plaintiff any work-related limitations.

(Tr. 629-30). To the extent Plaintiff relies on the diagnosis of diverticulitis as a basis

for concluding she has a disability, the Plaintiff fails to establish the ALJ erred in

evaluating this impairment.

       Additionally, the record reflects that the ALJ fully considered the Plaintiff’s

diverticulitis and digestive issues in the later steps of the analysis. (Tr. 30-32). The

Eleventh Circuit has held that an ALJ’s statement that he reviewed the entire record

and found that the claimant “did not have an impairment or combination of

impairments” that equaled a listing after consideration of the impairments, is

“sufficient to demonstrate that the ALJ considered the cumulative effect of the

applicant’s impairments.” Tuggerson-Brown, 572 F. App’x at 951 (citing Wilson,




                                     Page 29 of 49
284 F.3d at 1224-25; Jones v. Dep’t of Health & Human Servs., 941 F.2d 1529, 1533

(11th Cir. 1991)).

      Here, the ALJ noted that “after careful consideration of the entire record,” he

found that the Plaintiff had the RFC to perform light work with additional

limitations. (Tr. 28) (emphasis added). The ALJ then discussed the evidence

regarding Plaintiff’s diverticulitis and digestive issues further in his analysis. (Tr.

30-32). Specifically, the ALJ noted that, on May 15, 2013, Plaintiff’s abdominal and

pelvic CT scan showed “no obvious diverticulitis or inflammatory process.” (Tr. 30,

394). Additionally, the ALJ noted that in January 2014, she went to her physician

and presented with rectal bleeding and “was diagnosed with hepathomegaly (sic?).”

(Tr. 31, 449). He also referenced treatment records from the Digestive Disease

Center. The records from the August 2014 visit indicated that Plaintiff had polyps,

but did not show a source of anemia or bleeding. (Tr. 629).

      The records from Plaintiff’s January 2015 visit showed active bleeding in the

colon. But there were no small bowel abnormalities identified. (Tr. 629). Plaintiff

underwent a colonoscopy which showed a tubular adenoma with no evidence of

malignancy. (Tr. 630). The ALJ also considered Plaintiff’s testimony that she had

upper and lower gastrointestinal problems, polyps, and other issues with her

intestines that made her anemic. She also testified that she had hemorrhoids and

underwent surgery.

                                    Page 30 of 49
      It is clear from the ALJ’s thorough discussion regarding the medical evidence

that he considered the entire record, and the ALJ specifically considered Plaintiff’s

diverticulitis in his determination of Plaintiff’s residual functional capacity and his

decision that Plaintiff was not disabled. See Tuggerson-Brown, 572 F. App’x at 951

(citing Wilson, 284 F.3d at 1224-25; Jones, 941 F.2d at 1533).

             3.     Non-severe Impairments

      Plaintiff also argues that the ALJ’s decision was erroneous because the ALJ

did not consider the impact of any of the Plaintiff’s non-severe impairments in

determining the aggregate impact of her medically-determinable impairments.

      An ALJ must consider all impairments, “regardless of severity, in conjunction

with one another in performing the latter steps of the sequential evaluation.”

Tuggerson-Brown, 572 F. App’x at 951; Swindle v. Sullivan, 914 F.2d 222, 226 (11th

Cir. 1990). As noted above, the Eleventh Circuit has held that an ALJ’s statement

that he reviewed the entire record and found that the claimant “did not have an

impairment or combination of impairments” that equaled a listing after consideration

of the impairments, is “sufficient to demonstrate that the ALJ considered the

cumulative effect of the applicant’s impairments.” Tuggerson-Brown, 572 F. App’x

at 951 (citing Wilson, 284 F.3d at 1224-25; Jones, 941 F.2d at 1533).

      In his decision, the ALJ found that the Plaintiff’s “medical conditions of

chronic obstructive pulmonary disease, diabetes mellitus, hypertension, liver issues,

                                    Page 31 of 49
and fibromyalgia” were non-severe impairments. (Tr. 25). But he noted that

“consistent with 20 CFR 404/1545 and 416.945 the relevant symptoms from the

medically determinable impairments have been considered in the residual functional

capacity.” (Tr. 25). Indeed, the ALJ stated that his determination of the Plaintiff’s

RFC occurred only “after careful consideration of the entire record.” (Tr. 28). The

ALJ went beyond these mere statements in his opinion and discussed the Plaintiff’s

chronic obstructive pulmonary disease (Tr. 30-31), diabetes mellitus (Tr. 30, 31, 32,

33), hypertension (Tr. 27, 30, 31), liver issues (Tr. 30, 31, 33), and fibromyalgia (Tr.

30, 31). The ALJ also discussed Plaintiff’s severe impairments including sleep apnea

(Tr. 31, 33), morbid obesity (Tr. 29), and degenerative joint disease of the left knee

(Tr. 29, 31, 32, 33). Thus, it is clear from the record that the ALJ properly considered

the severe and non-severe impairments in his determination that the Plaintiff was not

disabled.

      B.     Evaluation of Plaintiff’s Subjective Complaints

      Plaintiff next argues that the ALJ did not properly evaluate the Plaintiff’s

subjective complaints regarding the intensity, persistence, and limiting effects of the

Plaintiff’s symptoms.

      Section 416.929 provides in part that in determining whether a claimant is

disabled, the commissioner should consider all the plaintiff’s symptoms, “including

pain, and the extent to which [her] symptoms can reasonably be accepted as

                                    Page 32 of 49
consistent with the objective medical evidence and other evidence.” 20 C.F.R §

416.929. The Eleventh Circuit had adopted the following additional pain standard:

      There must be evidence of an underlying medical condition and (1)
      there must be objective medical evidence to confirm the severity of the
      alleged pain arising from the condition or (2) the objectively
      determined medical condition must be of severity which can reasonably
      be expected to give rise to the alleged pain.

Hand v. Heckler, 761 F.2d 1545, 1549 (11th Cir. 1986); see also Wilson, 284 F.3d

at 1225.

      “[B]oth the regulations and the eleventh circuit’s standard require objective

medical evidence of a condition that could be expected to cause the pain alleged, but

neither requires objective proof of pain itself.” Elam, 921 F.2d at 1216. The Eleventh

Circuit has held that “[p]ain alone can be disabling, even when its existence is

unsupported by objective evidence.” Marbury v. Sullivan, 957 F.2d 837, 839 (11th

Cir. 1992) (citing Walker v. Bowen, 826 F.2d 996, 1003 (11th Cir. 1987)). The

absence of evidence to support a claim of severity is a factor that can be considered

by ALJs, however. Id.; Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th Cir. 1983).

      Notably, “[i]f proof of disability is based upon subjective evidence and a

credibility determination is, therefore, crucial to the decision, the ALJ must either

explicitly discredit such testimony or the implication must be so clear as to amount

to a specific credibility finding.” Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir.

1995) (citation and quotation marks omitted); MacGregor, 786 F.2d at 1054 (“If the

                                   Page 33 of 49
Commissioner refuses to credit” the subjective testimony of the Plaintiff concerning

pain “he must do so explicitly and give reasons for that decision. . . . Where he fails

to do so we hold as a matter of law that he has accepted the testimony as true.” Holt

v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). The reasons articulated by the

ALJ must be based upon substantial evidence. Jones, 941 F.2d at 1532.

      In the present case, the ALJ found that Plaintiff’s medically determinable

impairments could reasonably be expected to cause the alleged symptoms. (Tr. 29).

But the ALJ concluded that the Plaintiff’s subjective testimony—regarding the

intensity, persistence, and limiting effects of her symptoms—was not entirely

consistent with the medical evidence. (Tr. 29). In particular, the ALJ observed that

“in reviewing the evidence, [he] noted inconsistencies between the medical records

and the claimant’s alleged degree of symptoms.” (Tr. 29). The ALJ noted that

Plaintiff claimed that she frequently remained in a chair due to knee pain, but the

medical records did not show ongoing treatment for knee pain. In addition, the ALJ

noted that the Plaintiff stated that she could go grocery shopping and she apparently

drove herself insofar as many of her medical records noted she was unaccompanied.

       In determining that Plaintiff’s testimony was not entirely supported by the

 evidence, the ALJ properly relied on the history of Plaintiff’s treatment for her

 knee condition. The ALJ discussed that the conservative medical treatment—

 which consisted of physical therapy, application of Voltaren gel, and an Ace

                                    Page 34 of 49
Wrap—was inconsistent with her claim of severe knee pain. (Tr. 29, 32, 411, 586).

An ALJ is permitted to consider treatment that is “entirely conservative in nature”

in discrediting a claimant’s testimony. See Wolfe v. Chater, 86 F.3d 1072, 1078

(11th Cir. 1996); Pennington v. Comm’r of Soc. Sec., 652 F. App’x. 862, 873 (11th

Cir. 2016) (same); Carson v. Comm’r of Soc. Sec., 440 F. App’x 863, 865 (11th

Cir. 2011) (holding that the ALJ had substantial evidence to conclude that

claimant’s pain was not as severe as she claimed because the claimant “followed

a conservative treatment plan directed by his treating physicians”); Miller v.

Astrue, No. 8:07-cv-2074, 2009 WL 35167, at *5 (M.D. Fla. Jan. 6, 2009) (same).

      Plaintiff argues that reliance on the conservative treatment that Plaintiff

received is erroneous because Social Security Ruling (“SSR”) 16-3p specifically

states that an ALJ must consider reasons why the Plaintiff may not comply with a

physician’s prescribed treatment plan or seek treatment consistent with the degree

of his or her complaints. Social Security Ruling 16-3p, 81 Fed. Reg. 14166, 2016

WL 1119029 (Mar. 28, 2016). The ALJ stated that he had carefully considered the

“record as a whole” and during the hearing, Plaintiff stated that she had sought

treatment at the Tallahassee Orthopedic Center. (Tr. 28, 61). Plaintiff noted that

the Tallahassee Orthopedic Center physicians told that her knee pain was “not

serious enough.” (Tr. 62).




                                  Page 35 of 49
      The treatment record from the Tallahassee Orthopedic Center notes that

surgery was discussed with Plaintiff, but a conservative treatment option was

chosen, and even a cortisone injection was deferred. (Tr. 586); see S.S.R. 16-3p,

2016 WL 1119029 (noting that an ALJ can consider whether “[a] medical source

may have advised the individual that there is no further effective treatment to

prescribe or recommend that would benefit the individual.”). Plaintiff also

indicated that she had insurance coverage, and medical records from the relevant

time indicate that the Plaintiff had stated that she struggled financially, but that

she also was able to obtain and use drugs. (Tr. 26, 56); see S.S.R. 16-3p, 2016 WL

1119029 (noting that an ALJ can consider whether “an individual may not be able

to afford treatment and may not have access to free or low-cost medical services”).

Furthermore, this was not the sole reason for denying Plaintiff’s benefits.

       The ALJ noted that, despite several years of medical treatment records and

the fact that the Plaintiff frequently sought treatment for her various medical

conditions, medical personnel addressed her knee pain on only a few occasions.

(Tr. 451, 452, 454, 584, 592, 599, 600, 601, 603). In only a few of those instances

was the knee pain listed as the Plaintiff’s chief complaint. (Tr. 411, 586).

Additionally, it appears that Plaintiff’s primary care physician prescribed the use

of Voltaren gel as treatment for the knee pain. (Tr. 584).




                                  Page 36 of 49
       Additional objective findings were also inconsistent with Plaintiff’s

 complaint. For instance, on the alleged onset date of her disability, the Plaintiff

 indicated that the knee pain was “moderate” (Tr. 408-14). Even into mid-2015,

 Plaintiff noted that the knee pain was moderate. (Tr. 584). Diagnostic testing

 showed mild to moderate left knee arthritis. (Tr. 411, 414). In subsequent

 evaluations, diagnostic testing showed that there was mild to moderate “medial

 and will [sic?] femoral compartment OA with marginal spurring”, and treatment

 notes indicated that there was no swelling, ecchymosis, or deformity. (Tr. 585,

 586). In mid-2015, her gait pattern was normal with no limp. (Tr. 585). She also

 appeared to have normal heel-toe and tandem walking according to the treatment

 record from the NeuroPain Center, and she denied having an unsteady gait. (Tr.

 625, 626). Thus, the objective medical findings alone—which also were consistent

 with the conservative nature of the treatment of Plaintiff’s knee—provided

 substantial evidence to support the ALJ’s conclusion that Plaintiff’s pain was not

 as severe as Plaintiff alleged.

      Plaintiff also argues that the ALJ improperly relied on Plaintiff’s daily

activities in discrediting her testimony regarding the pain. An ALJ may properly

consider a claimant’s activities in his determination that the Plaintiff’s symptoms are

not as limiting as alleged. See 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3); Moore,

405 F.3d at 1213. The ALJ noted that in addition to the inconsistencies between the

                                    Page 37 of 49
objective medical evidence and Plaintiff’s claims, evidence of Plaintiff’s daily

activities—including shopping and being able to drive—undermined Plaintiff’s

allegation of relative immobility.

      The report completed by consultative examiner Dr. Salina noted that Plaintiff

drove a motor vehicle. (Tr. 496). Plaintiff’s daughter also reported that Plaintiff

“‘can’ drive but is carless.” (Tr. 264). Plaintiff’s daughter also noted that when the

Plaintiff goes out, the Plaintiff is able to go alone. (Tr. 264). The Plaintiff confirmed

this. (Tr. 293). Thus, there is substantial evidence that Plaintiff was capable of

driving and did in fact drive. To the extent Plaintiff claims that this finding was

inconsistent with the ALJ’s decision that Plaintiff’s RFC should contain a limitation

on driving, this amounts only to harmless error. See Cooper v. Astrue, 373 F. App’x.

961, 962 (11th Cir. 2010) (citing Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir.

1983)) (stating that an error may be harmless when it does not prejudice a claimant”).

The ALJ also noted that Plaintiff could shop for groceries. While Plaintiff argues

that some records indicate that she was required to use a motorized shopping cart or

sent others to shop, the record shows that she reported that she could cook, manage

her own money, perform household chores, care for herself, and shop for food. (Tr.

263, 264-65, 281, 293 496, 501).




                                     Page 38 of 49
      Taking the record as a whole, the ALJ’s decision regarding Plaintiff’s

subjective complaints of pain was supported by substantial evidence. Accordingly,

Plaintiff has failed to demonstrate that the ALJ erred.

      C.     New Evidence before the Appeals Council

      Finally, the Plaintiff argues that the Appeals Council erroneously determined

that newly submitted evidence5 did not “show a reasonable basis that it would change

the [ALJ’s] decision.”

      Generally, a claimant may present new evidence at each stage of the

administrative proceeding. Ingram, 496 F.3d at 1260-61. The Appeals Council is

required to “consider new, material, and chronologically relevant evidence that the

claimant submits” and “must review the case if the administrative law judge’s

actions, finding, or conclusion is contrary to the weight of the evidence currently of

record.” Evidence must both be non-cumulative and must “‘relate[] to the period on

or before the date’ of the ALJ’s decision.” Banks v. Comm’r, Soc. Sec. Admin., 686

F. App’x. 706, 709 (11th Cir. 2017) (quoting 20 C.F.R. § 416.1476(b)(1)) (defining

chronologically relevant); see Robinson v. Astrue, 365 F. App’x. 993, 996 (11th Cir.

2010) (quoting Milano v. Bowen, 809 F.2d 763, 766 (11th Cir. 1987)) (noting that

new evidence must be non-cumulative).



5
 Plaintiff submitted a Mental Impairment Questionnaire completed by Dr. Michael
Vandewalle, D.O., and Judith Hussey, A.R.N.P.
                                  Page 39 of 49
      New evidence is “material, and thus warrant a remand, if ‘there is a reasonable

possibility that the new evidence would change the administrative outcome.’”

Flowers v. Comm’r of Soc. Sec., 441 F. App’x 735, 745 (11th Cir. 2011) (quoting

Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987)). Federal courts must review de

novo the Appeals Council’s decision not to consider new evidence. Washington v.

Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1321 (11th Cir. 2015). If the Appeals

Council erroneously refused to consider newly-submitted evidence, it committed

legal error and remand is appropriate. Id. (citing Farrell v. Astrue, 692 F.3d 767,

771-72 (7th Cir. 2012); Threet v. Barnhart, 353 F.3d 1185, 1191-92 (10th Cir. 2003);

Bergmann v. Apfel, 207 F.3d 1065, 1071 (8th Cir. 2000)).

      “When a claimant properly presents new evidence to the Appeals Council, a

reviewing court must consider whether the new evidence renders the denial of

benefits erroneous.” Id. In other words, the pertinent inquiry is whether the Plaintiff

has submitted “new, material, chronologically relevant evidence” to the Appeals

Council that renders the decision of the ALJ “unsupported by substantial evidence.”

Ingram, 496 F.3d at 1261, 1266. Thus, this court must consider evidence submitted

to the Appeals Council in conjunction with other evidence in the record to determine

whether substantial evidence supports the ALJ’s decision. Ingram, 496 F.3d at 1266.

      Regarding Plaintiff’s case, the evidence that the Plaintiff submitted to the

Appeals Council does not appear to be chronologically relevant. Sometimes a

                                    Page 40 of 49
physician’s evaluation may be relevant, even though it occurred after the date of the

ALJ’s decision. See Washington, 806 F.3d at 1323; Boyd v. Heckler, 704 F.2d 1207,

1211 (11th Cir. 1983) (considering a “treating physician’ opinion” even though “he

did not treat the claimant until after the relevant determination date”), superseded on

other grounds by statute, 42 U.S.C. § 423(d)(5). To be relevant, however, such

evidence must “relate back to the period before the ALJ’s decision.” Washington,

806 F.3d at 1322 (holding that a medical opinion based on treatment that occurred

after the ALJ’s decision was chronologically relevant because it was based on

plaintiff’s condition prior to the ALJ’s decision and a review of medical records from

the period before the ALJ’s decision).

      Here, Plaintiff’s questionnaire was completed nine months after the ALJ’s

decision. While the form indicates that Plaintiff was a patient “since April 25, 2014,”

the questionnaire did not indicate whether Dr. Vandewalle and Nurse Hussey’s

opinions was based on their assessments of experiences that occurred during the

relevant period or their review of medical records from a period prior to the ALJ’s

decision.6 (Tr. 635-40). Even assuming that the opinion expressed in the



6
 In reaching this conclusion the undersigned notes that Dr. Vandewalle and Nurse
Hussey indicated that Plaintiff has been a patient since April 2014. In addition, nine
months elapsed between the ALJ’s decision and the newly submitted evidence. (Tr.
635). The questionnaire that they completed did not direct the physician to base his
decision on any period, so there is no way to know what period Dr. Vandewalle and
Nurse Hussey considered.
                                    Page 41 of 49
questionnaire was temporally relevant, however, the undersigned finds that the

Appeals Council did not err in refusing to consider the newly submitted evidence.

      The Appeals Council found that the newly submitted evidence did not have a

reasonable probability of altering the ALJ’s determination that the Plaintiff was not

disabled—i.e. it was not material.

      At the hearing, the ALJ had Dr. Vandewalle and Nurse Hussey’s treatment

notes from the relevant period: April 2014 through February 2016. (Tr. 507-65).

The ALJ discussed these notes in great detail when he rendered his decision. (Tr.

25-27). Thus, the ALJ had—at the time of the decision—Plaintiff’s diagnoses, list

of prescribed medications, evidence of Plaintiff’s symptoms, and the mental health

exam results from Dr. Vandewalle and Nurse Hussey. (Compare 507-65 with 635-

36, 38). The ALJ also possessed notes from the Emerald Coast Behavioral Hospital

regarding the Plaintiff’s July 2015 hospitalization along with her relevant diagnoses,

symptoms, and medications. (Tr. 568-82). Thus, the questionnaire does not contain

objective findings that would undermine the ALJ’s decision insofar as the ALJ


       Furthermore, there is no indication whether Dr. Vandewalle and Nurse
Hussey completed the questionnaire based solely on assessments that occurred prior
to the ALJ’s decision, or if their opinion was based on assessments of conditions that
existed only during the nine months after the ALJ’s decision.
       Notably, the questionnaire provided Dr. Vandewalle and Nurse Hussey with
an opportunity to explain their views, provide relevant treatment notes, and provide
test results to support their conclusions. They elected not to provide any of this. (Tr.
635-40). Thus, Plaintiff has not established that the questionnaire relates to the
relevant period considered by the ALJ.
                                      Page 42 of 49
already possessed and considered the relevant information, including from the

“authors” of the information contained in the questionnaire. See Robinson, 365 F.

App’x. at 996; Milano, 809 F.2d at 766 (noting that new evidence must be non-

cumulative).

      This court further notes that Dr. Vandewalle and Nurse Hussey’s “opinion”

was expressed in the questionnaire merely by checking blocks on a preprinted form.

Not surprisingly, courts have held that medical opinions that are articulated simply

be checking blocks on a preprinted form are not persuasive evidence. Spencer ex rel.

Spencer v. Heckler, 765 F.2d 1090, 1094 (11th Cir. 1985) (rejecting that opinion of

a non-examining physician who merely checked boxes on a form without providing

any explanation for his conclusions); Mason v. Shalala, 994 F.2d 1058, 1065 (3d

Cir. 1993) (noting that “[f]orm reports in which a physician’s obligation is only to

check a box or fill in a blank are weak evidence at best”); Hammersley v. Astrue,

No. 5:08cv245-Oc-10GRJ, 2009 WL 3053707, at *6 (M.D. Fla. Sept. 18, 2009)

(“check-off forms . . . have limited probative value because they are conclusory and

provide little narrative or insight into the reasons behind the conclusions.”). For this

reason also, Plaintiff has not shown that such unpersuasive evidence would have

made a difference in the ALJ’s decision.

      Furthermore, the questionnaire instructed the individual completing the form

to explain any limitations and include the medical/clinical findings that support the

                                    Page 43 of 49
relevant assessments. Despite this explicit instruction, neither Dr. Vandewalle nor

Nurse Hussey explained the limitations or included the medical/clinical findings that

would support their assessment that Plaintiff’s limitations were severe. (Tr. 635, 637,

638). Thus, even if this evidence had been presented to the ALJ, it is highly unlikely

that the conclusory “check the block” opinions expressed therein would have

changed the ALJ’s opinion. The fact that Dr. Vandewalle and Nurse Hussey’s

opinion expressed in the “check the block” form was inconsistent with the rest of the

evidence—including Dr. Vandewalle and Nurse Hussey’s own treatment notes—

further demonstrates that his evidence would not have affected the ALJ’s decision.

      Additionally, although “a claimant may provide a statement containing a

physician’s opinion of her remaining capabilities, the ALJ will evaluate such a

statement in light of the other evidence presented and the ultimate determination of

disability is reserved for the ALJ.” Green v. Soc. Sec. Admin., 223 F. App’x 915,

923 (11th Cir. 2007) (citing 20 C.F.R. §§ 404.1515, 404.1527, 404.1545); see also

Chapo v. Astrue, 682 F.3d 1285, 1288-89 (10th Cir. 2012) (“[T]here is no

requirement in the regulations for a direct correspondence between an RFC finding

and a specific medical opinion on the functional capacity in question [and][w]e have

thus ‘rejected [the] argument that there must be specific, affirmative, medical

evidence on the record as to each requirement of an exertional work level before an

ALJ can determine RFC within that category.’”) (quoting Howard v. Barnhart, 379

                                    Page 44 of 49
F.3d 945, 949 (10th Cir. 2004)); see also Carson v. Comm’r of Soc. Sec., 440 F.

App’x 863, 864 (11th Cir. 2011) (upholding the ALJ’s RFC determination because

“the ALJ fully discussed and evaluated the medical evidence, [claimant’s]

testimony, and the effect each impairment had on [the claimant’s] daily activities.”).

      Thus, even if Dr. Vandewalle and Nurse Hussey’s “check the block”

questionnaire has been submitted to the ALJ, an ALJ may discount even a treating

physician’s opinion if “good cause is shown to the contrary.” MacGregor v. Bowen,

786 F.2d 1050, 1053 (11th Cir. 1986). Good cause exists for discounting a treating

physician’s report “when it is not accompanied by objective medical evidence or is

wholly conclusory.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1160 (11th

Cir. 2004) (quoting Edwards v. Sullivan, 937 F.2d 580, 583-84 (11th Cir. 1991));

see Wheeler v. Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986) (finding that when a

treating physician made merely conclusory statements, the ALJ may afford them

such weight as is supported by clinical or laboratory findings and other consistent

evidence of a claimant’s impairments); see also Schnorr v. Bowen, 816 F.2d 578,

582 (11th Cir. 1987).

      In his thorough discussion of Plaintiff’s relevant mental health treatment, the

ALJ noted that Dr. Vandewalle’s treatment notes from his initial encounter with

Plaintiff indicated that Plaintiff was alert and cooperative with clear, coherent and

articulate speech. (Tr. 26, 556). Plaintiff’s memory was intact, her insight and

                                   Page 45 of 49
judgment were fair, and she did not have any suicidal ideations. Dr. Vandewalle

assessed the Plaintiff as having a Global Assessment of Functioning (“GAF”) score

of 55, which is indicative of only moderate symptoms. (Tr. 556); Am. Psychiatric

Ass’n., Diagnostic and Statistical Manual of Mental Disorders 30 (4th ed. Text rev.

2000). The ALJ discussed subsequent mental status examination results, which

showed similar findings. (Tr. 524, 527, 534-35, 540, 543, 546, 549, 551-52).

      The ALJ also discussed and considered the objective medical records of other

doctors and medical professionals who treated and examined the Plaintiff during the

relevant period. These also indicated that that the Plaintiff’s mental conditions were

not as limiting as stated by Dr. Vandewalle and Nurse Hussey in the “check the

block” questionnaire. For instance, the ALJ noted that when Plaintiff presented at

Emerald Coast Behavioral Hospital, Dr. Yana Kirova-Pancheva, MD, was unable to

elicit PTSD or general anxiety disorder symptoms. (Tr. 26, 580). Records from

Emerald Coast Behavioral Hospital also reflected many of the same mental

examination findings as Dr. Vandewalle. Namely, Plaintiff’s memory—both recent

and remote—appeared intact, her judgment was fair, and her insight was fair. (Tr.

569, 576, 578, 580).

      Plaintiff’s medical records also reflect that she was cooperative, fully oriented

to person, place, time, and situation, and her thought process was logical and goal-

directed. (Tr. 569, 576, 582). The ALJ also noted that examining consultant Joseph

                                   Page 46 of 49
Siano, D.O., observed that the Plaintiff’s memory problems, anxiety, and depression

appeared to pose no functional limitations. (Tr. 33, 505). The weight of the evidence,

therefore, strongly supported the ALJ’s findings, and remanding to require the ALJ

to consider a “check the block” form that was contrary to the other evidence—

including evidence from the very physician who completed the “check the block”

form—would be pointless.

      Finally, Plaintiff contends that the Appeals Council failed to make detailed

findings of fact when it determined that Plaintiff’s newly submitted evidence was

not material. The Eleventh Circuit has squarely held that “there is no requirement

that ‘the Appeals Council . . . provide a detailed discussion of a claimant’s new

evidence when denying a request for review.’” Parks ex. rel. D.P. v. Comm’r, Soc.

Sec. Admin., 783 F.3d 847, 853 (11th Cir. 2015) (quoting Mitchell v. Comm’r, Soc.

Sec. Admin, 771 F.3d 780, 783 (11th Cir. 2014)). There are, however, contexts where

the Eleventh Circuit has found that a lack of a detailed explanation required remand

based on the procedural history. See Epps v. Harris, 624 F.2d 1267, 1269, 1272-73

(5th Cir. 1980) (noting that the Appeal Council affirmed the ALJ decision without

explaining or expanding on the ALJ’s disability determination when the ALJ’s

decision was premised on claimant’s lack of radical treatment and new evidence

showed he had been referred for consideration of radical intervention); Mann v.

Gardner, 380 F.2d 182, 185-87 (5th Cir. 1967) (Appeals Council adopted the

                                   Page 47 of 49
recommended decision and issued a decision explaining why the claimant was not

entitled to a period of disability or disability insurance benefits without satisfactorily

explaining why the new evidence was required); Bowen v. Heckler, 748 F.2d 629,

634-35 (11th Cir. 1984) (finding that Appeals Council erred in perfunctory

adherence to ALJ’s decision, which failed to consider the aggregate impact of

claimant’s impairments, because it did not apply correct legal).

       Here, the Appeals Council indicated that it reviewed the new evidence, found

that it was immaterial, and denied review. (Tr. 1-2). That was sufficient. Plaintiff

has not cited any authority for her contention that the Appeals Council was required

to make detailed findings of fact regarding immateriality, as she was directed by the

court’s order (Doc. 14 at 2), or that this case should be governed by Epps, Mann or

Bowen rather than Parks and Mitchell.

III.   Conclusion

       The ALJ adhered to applicable legal standards and rendered a decision

supported by substantial evidence. Accordingly, it is ORDERED that:

       1.    The decision of the Commissioner is AFFIRMED, and this action is

       DISMISSED.

       2.    FINAL JUDGMENT is entered, pursuant to sentence four of 42

       U.S.C. § 405(g), AFFIRMING the decision of the Commissioner.




                                     Page 48 of 49
3.   The clerk of the court close the case file.

SO ORDERED this 29th day of March 2019.

                                 /s/ Michael J. Frank
                                 Michael J. Frank
                                 United States Magistrate Judge




                            Page 49 of 49
